 
Exhibit 10.5
 
 
 
 
 
 
 
 
 
 
 


CABLE ONE, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(A Continuation of the Graham Holdings Company
Supplemental Executive Retirement Plan)


July, 2015
 
 
 
 
 







 

--------------------------------------------------------------------------------


 


CABLE ONE, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Section 1.  Purpose.  This Plan, the Cable One, Inc. Supplemental Executive
Retirement Plan (the “Plan”) is an unfunded plan established for the purpose of
provid­ing deferred compensation for a select group of manage­ment or highly
compensated employees, in order to induce employees of outstanding ability to
continue in the employ of the Company by providing them with supplemental
benefits notwithstanding the limitations imposed by the Code on pension and
other retirement benefits from tax qualified plans.


This Plan is a spin off and continuation of The Graham Holdings Company
Supplemental Executive Retirement Plan (the “Prior Plan”), with respect to
Participants of the Prior Plan who were active participants immediately before
the Effective Date and whose liabilities were spun off with the distribution by
Graham Holdings Company (“Graham”) of its interest in Cable One, Inc. (such
participants are referred to hereinafter as “Spin-off Participants”). It is the
intent of the Company, as of the Effective Date, that the benefits in this Plan
replicate the benefits from the Prior Plan as in effect immediately prior to the
Effective Date, with no future accruals after the Effective Date, except for
Employee Contributions through December 31, 2015, and the Plan shall be so
interpreted. In addition, the Participant elections in effect immediately before
the Effective Date in the Prior Plan shall be continue to be effective, as of
the Effective Date, for this Plan.


This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract of employment or part of a contract
between the Company and any Employee, nor shall it be deemed to give any
Employee the right to be retained in the employ of the Company or to interfere
with the right of the Company to discharge any Employee at any time, nor shall
this Plan interfere with the right of the Company to establish the terms and
conditions of employment of any Employee.


Benefits under this Plan shall be payable solely from the general assets of the
Company and participants herein shall not be entitled to look to any source for
payment of such benefits other than the general assets of the Company.


The Plan is intended to comply with Section 409A of the Code (“Section 409A”). 
It is the intent of the Company that all benefits under the Plan shall either be
exempt from Section 409A or compliant with Section 409A, and any ambiguity under
the Plan shall be interpreted, to the extent possible, consistently with that
objective.


Section 2.  Definitions.  As used in this Plan, the following words shall have
the following meanings:


“401(a)(17) Limit” means Pension Plan and Savings Plan provisions adopted
pursuant to Section 401(a)(17) of the Code to limit earnings considered for
purposes of computing Pension Plan benefits and Savings Plan contributions.
 
 
 
1

--------------------------------------------------------------------------------

 

 
“415 Limit” means Pension Plan and Savings Plan provisions adopted pursuant to
Section 415 of the Code to limit (i) annual Pension Plan benefits pursuant to
Section 415(b) thereof, and (ii) annual additions to the Savings Plan pursuant
to Section 415(c) thereof.


“Actuarial Equivalent” (or any similar term, whether or not capitalized) shall,
except as otherwise provided herein, be determined using the actuarial
assumptions specified in the Pension Plan for such purpose as of the Effective
Date without regard to any future changes to such actuarial assumptions whether
due to the passage of time, changes in laws or regulations, plan amendments or
the issuance of new tables or updates to interest rates by the Internal Revenue
Service.


“Affiliate” means an entity (including the Company) that is treated as part of a
single employer with the Company under Section 414(b), (c), (m) or (o) of the
Code. With respect to Spin-off Participants, prior to the Effective Date, the
term “Affiliate” shall mean Graham and all other business entities that were, at
such time, treated as a single employer with Graham under Sections 414(b), (c),
(m) or (o) of the Code.


“Base Salary” means the regular basic compensation paid or payable to an
employee during a calendar year by the Company (including earnings not payable
by application of a salary reduction election made pursuant to Section 401(k),
125 or 132(f) of the Code or pursuant to this Plan, and including earnings not
payable due to vacation purchase), but excluding any other items of compensation
such as (i) bonuses and commissions, (ii) overtime, (iii) transportation benefit
plan deferrals, (iv) compensation under the terms of the long‑term component of
the Incentive Compensation Plan of the Company paid during such Plan Year, (v)
workers’ compensation, (vi) amounts paid by the Company for insurance,
retirement or other benefits, (vii) contributions or payments made by the
Company under any employee benefit plan, or (viii) dismissal or other payments
made to an Employee as a result of termination of employment. The Base Salary of
an employee will include any payment made under any short-term disability income
plan of the Company.


“Beneficiary” means the individual(s) or organization(s) designated by the
Participant to receive any death benefits from this Plan, in accordance with
procedures established by the Committee. In the case of benefits payable to a
Surviving Spouse, only the Surviving Spouse may be the Beneficiary. In the case
of other death benefits, if the Participant does not have a Surviving Spouse and
has not named a Beneficiary, the Beneficiary shall be the Participant’s
beneficiary in the Savings Plan, or applying the principles in the Savings Plan.


“Cash Balance Account” means the Pension Benefit corresponding to the Cash
Balance Schedule in the Pension Plan.


“Code” means the Internal Revenue Code as it may be amended from time to time.
References to the Code or any Section of the Code shall include any applicable
regulations or rulings thereunder.
 
 
 
2

--------------------------------------------------------------------------------

 

 
“Committee” means a committee of one or more persons appointed by the Company to
administer the Plan.


“Company” means Cable One, Inc., a Delaware corporation, and any successors in
interest thereto. Where required by context the term Company includes
Affiliates.


“Company Contribution” shall be an amount credited to the Participant’s Savings
Account in Section 4 hereof, excluding Employee Contributions and Investment
Credits. The Company Contribution is only a book-keeping entry and no actual
cash contribution shall be required of the Company, other than payment of
benefits to the Participant or Beneficiary at the time specified herein.


“Compensation” means the Base Salary of an employee plus, starting in 1988,
bonuses awarded under the annual component of the Incentive Compensation Plan of
the Company during a calendar year by the Company or an Affiliate. Bonuses
(other than “Special Annual Incentive Awards”) awarded under the annual
component of the Incentive Compensation Plan of the Company will be considered
as part of Compensation for the year in which they are paid to the Employee, or
would otherwise be paid but for the Employee’s election to defer receipt of
payment under the Company’s Deferred Compensation Plan.


Special Rule for Bonuses. The rule in this paragraph shall apply solely for
purposes of Section 3. Each Bonus includible in Compensation under the previous
paragraph (“Bonus” or “Bonuses”) shall be included in Compensation in the year
following the year in which the Bonus was earned (which, for avoidance of
ambiguity, is normally the year in which such Bonus is paid). Notwithstanding
the above, in the event a Participant’s benefit under Section 3 would be
greater, every Bonus for the Participant shall be included in Compensation in
the year in which such Bonus was earned.


“Effective Date” means the date this Plan is first effective, which shall be the
day of the distribution by Graham of its interest in Cable One, Inc, which is
expected to be on or about July 1, 2015.


“Employee” means a common law employee of the Company, provided however that an
Employee who becomes an independent contractor shall continue to be an Employee
to the extent required by Section 409A.


“Employee Contribution” shall mean the amount credited to a Participant’s
Savings Account in respect of the Participant’s deferral of compensation.
Employee Contributions are not actual contributions, but rather they represent
credits to a notional account (the Savings Account) which is an unfunded
obligation of the Company, and a reduction of the same amount to the taxable
compensation paid to the Participant.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Investment Election” means an election made by the Participant selecting the
investment credit factor(s) that will be applicable to his Savings Account. The
Committee shall determine the manner in which Investment Elections may be made
and the frequency with which such elections may be prospectively changed.
 
 
 
3

--------------------------------------------------------------------------------

 

 
“Normal Retirement Date” means the first day of the calendar month on or after
the Participant’s 65th birthday.


“Participant” means an employee of the Company recommended by the Company’s
senior management and designated a participant in this Plan by the Committee. No
person, other than a Spin-off Participant, shall become a Participant in the
Plan on or after the Effective Date.  All of the Spin-off Participants have been
designated in the Prior Plan as both Pension Participants (eligible for benefits
under Section 3) and Savings Participants (eligible for benefits under Section
4), as well as Executive Participants (eligible for the enhanced benefits in
Section 4 relating to bonuses).


“Pension Plan” means The Retirement Plan for Graham Holdings Company as in
effect immediately before the Effective Date, excluding the Secure Retirement
Account, without regard to any amendments, and without regard to cost of living
adjustments or other new regulations or regulatory updates after the Effective
Date.


“Plan Year” means the calendar year.


“Prior Plan” means The Graham Holdings Company Supplemental Executive Retirement
Plan as in effect immediately before the Effective Date.


“Qualified Cash Balance Account” means the Participant’s account in the Cash
Balance Schedule in the Pension Plan.


“Savings Account” shall be the account established under Section 4 with respect
to a Savings Participant, which shall consist of a Participant’s Savings Account
in the Prior Plan immediately before the Spin-off, plus Employee Contributions
through December 31, 2015, plus Investment Credits (which may be negative)
credited after the Effective Date. The Savings Account is only a book-keeping
entry and no actual cash or investments shall be required to be set aside by the
Company, other than payment of benefits to the Participant or Beneficiary at the
time specified herein.


“Savings Plan” means the defined contribution retirement plan qualified under
Section 401(k) of the Code covering Employees of the Company. In the event that
there is more than one such plan, the Committee shall determine which such plan
is the Savings Plan for purposes of this Plan. Before the Effective Date, the
term Savings Plan shall mean The Savings Plan for GHC Divisions.


“Service” means the period of employment by the Company or an Affiliate
(excluding both service prior to the time an Affiliate became such and service
after the time an Affiliate is no longer such).
 
 
 
4

--------------------------------------------------------------------------------

 

 
“Spin-off” means the distribution by Graham Holdings Company (“Graham”) of its
interest in Cable One, Inc. as of the Effective Date.


“Spin-off Participant” means an Employee of Cable One, Inc. or an Affiliate on
the Effective Date, after the Spin-off, who was a Participant in the Prior Plan
immediately before the Effective Date. For avoidance of doubt, Spin-off
Participants include Thomas O. Might, Julie M. Laulis, Stephen A. Fox, and there
are no other Spin-off Participants.


“Surviving Spouse” means the surviving husband or wife of a Participant, who has
been married to the Participant throughout the one-year period ending on the
date of the death of the Participant.


“Termination” (relating to termination of employment) shall mean a separation
from service in accordance with Section 409A. A separation from service will be
deemed to occur at any time that an Employee and the Committee reasonably
anticipate that the bona fide level of services the Employee will perform
(whether as an employee or an independent contractor) for the Company will be
permanently reduced to a level that is less than 50 percent of the average level
of bona fide services the Employee performed during the immediately preceding 36
months (or the entire period the Employee has provided services if the Employee
has been providing services to the Company for less than 36 months).


Section 3.  Pension Benefit.


(a)            (i) All Spin-off Participants are vested in their Pension
Benefits (except as provided in Section 7 hereof), having earned 10 or more
Years of Vesting Service in the Prior Plan.


(ii) Each vested Participant shall be paid a supplemental annual retirement
benefit (the “Pension Benefit”) under this Plan equal in amount to the
difference between (i) the aggregate annual benefits payable to the Participant
under the Pension Plan (the “Qualified Pension Benefit”) and (ii) the aggregate
annual benefits that would be payable to the Participant under the Pension Plan
if the 415 Limit and 401(a)(17) Limit were not contained therein (the
“Unrestricted Benefit”), in each case with the accrued benefit determined as of
the Effective Date. If a vested Participant dies before the presumptive
retirement date (as specified in subsection (b) below) and the Surviving Spouse
is entitled to a spouse’s benefit under the Pension Plan, the Surviving Spouse
shall be paid a benefit (the “Pension Benefit”) hereunder equal to the
difference between (i) the aggregate spouse’s benefits payable to such Surviving
Spouse under the Pension Plan (the “Qualified Pension Benefit”) and (ii) the
aggregate spouse’s benefit that would be payable to such Surviving Spouse under
the Pension Plan if the 415 Limit and 401(a)(17) Limit were not contained
therein (the “Unrestricted Benefit”), in each case with the Participant’s
accrued benefit determined as of the Effective Date.
 
Notwithstanding the foregoing, in the case of a person who becames a Participant
in the Prior Plan after December 31, 2009, the Unrestricted Benefit shall
(except for purposes of vesting) be computed taking into account only Service
and compensation earned while a Participant in the Prior Plan.
 
 
 
5

--------------------------------------------------------------------------------

 

 
(iii)             In the case of an Executive Participant, in the calculation of
the Unrestricted Benefit, Compensation rather than Base Salary will be used. For
the avoidance of doubt, all Spin-off Participants are Executive Participants.


(b)             (i)            The Pension Benefit shall be determined as if the
Qualified Pension Benefit is payable as a life annuity and actually commences on
the “presumptive retirement date,” which shall be the latest of the following
dates: (i) the first day of the month on or after the Participant’s Termination
of employment; or (ii) the first day of the month on or after the date the
Participant attains age 55. The Pension Benefit shall be determined as if it
commenced on the presumptive retirement date, but the first payment shall be
made no earlier than the first day of the seventh month following Termination of
employment (the “actual commencement date”), and on the actual commencement
date, a number of monthly payments shall be made equal to the number of months
from the presumptive retirement date to the actual commencement date, inclusive,
with one monthly payment made on the first day of each month thereafter. The
Pension Benefit shall be considered a series of separate payments for purposes
of Section 409A. The Pension Benefit shall be payable in the form of a life
annuity, provided however that the Participant may elect, at any time prior to
the presumptive retirement date, to have the Pension Benefit paid in the form of
any other actuarially equivalent annuity that is permitted under the Pension
Plan, but only if such election is permitted by Section 409A.


(ii)  The portion of the Qualified Pension Benefit attributable to the Qualified
Cash Balance Account shall be determined as a single life annuity that is
Actuarially Equivalent to the Qualified Cash Balance Account, with such
actuarial equivalent determined using the interest rate specified in Section
417(e) of the Code (as determined in the Pension Plan) plus 2%.  In the event
the Pension Benefit commences prior to Normal Retirement Date or is payable in a
form other than an annuity for the life of the Participant only, the Pension
Benefit shall be actuarially adjusted in the same manner as are benefits payable
under the Pension Plan.


(c)            Notwithstanding (a) and (b) above, in the event the Actuarial
Equivalent present value of the Pension Benefit as of the commencement date is
less than $5,000, such benefit shall be paid in the form of a single lump sum
equal to such Actuarial Equivalent present value on the date the annuity would
otherwise commence. The present value of the annuity benefit shall be determined
using the actuarial assumptions in the definition of “Actuarial Equivalent”
herein except that the present value of any benefit determined with respect to
the Cash Balance Account shall be the amount of such Cash Balance Account.  This
subsection (c) shall apply only so long as it is permissible under regulations
or rulings under Section 409A.


Section 4.  Savings Plan Benefit.


(a)            The amount of a Participant’s Savings Account under this Plan
shall be the sum of: (i) Employee Contributions, (ii) Company Contributions, and
(iii) Investment Credits accrued thereon through to the day before the Effective
Date, all accumulated under the Prior Plan, plus (iv) Employee Contributions
from the Effective Date to December 31, 2015, and (v) Investment Credits from
the Effective Date to the date of determination. Investment Credits shall be
credited on the amount of a Participant’s Savings Account at the end of such
Plan Year or on such other basis as may be approved by the Committee in
accordance with the Participant’s Investment Election. The Company Contribution
earned by the Participant in the Prior Plan for 2015, through the day before the
Effective Date, shall be credited to the Participant’s Savings Account as of
January 1, 2016. No Company Contributions shall be earned by a Participant on or
after the Effective Date. Employee Contributions for the period from the
Effective Date to December 31, 2015 shall be determined in accordance with the
Participant’s election in the Prior Plan for 2015, which in general specifies a
percentage of Base Salary in excess of the 401(a)(17) Limit for the year. In
calculating the Employee Contribution, Base Salary paid before the Effective
Date shall be considered in determining whether the Participant’s Base Salary
exceeds the 401(a)(17) Limit.
 
 
 
6

--------------------------------------------------------------------------------

 
 


(b)            The Committee shall establish one or more investment options for
the Participants’ Investment Elections. Such investment options may be actual
investment funds or investment indexes, however, in either case, the Company
shall not be required to set aside any money in such options. In the event a
Participant fails to complete a valid Investment Election, his Savings Account
will be credited with the Investment Credit amounts equivalent to the rates of
return generated by the money market option, or the most similar investment
option offered by the Committee.


(c)            The Savings Account shall be fully vested and, except as provided
in Section 7 hereof, nonforfeitable.


(d)            No withdrawal of funds in a Participant’s Savings Account for
hardship or any other reason may be made before his Termination of employment.
The amount of the Savings Account shall be paid to the Participant in cash on
the first day of the seventh month following Termination of employment.


(e)            A Participant shall designate a Beneficiary to receive the unpaid
portion of his Savings Account in the event of his death.  Upon the death of the
Participant, the unpaid portion of his Savings Account shall be payable on the
first day of the following month, in a single lump sum.
 


Section 5.  Funding.  Benefits under this Plan shall not be funded in order that
the Plan may be exempt from certain provisions of ERISA. The Committee shall
maintain records of Savings Accounts and records for the calculation of the
Pension Benefit. 




Section 6.  Administrative Provisions.


(a)            Administration. This Plan shall be administered by the Committee.
All decisions and interpre­tations of the Committee shall be conclusive and
binding on the Company, and the Participants.
 
 
 
7

--------------------------------------------------------------------------------

 

 
(b)            Amendment. The Plan may be amended or terminated by the Company
at any time and any Participant may have his or her designation as such
terminated by the Company at any time; provided, however, that no such amendment
or termination or change in designation shall deprive any Participant of
benefits accrued to the date of such amendment or termination without the
consent of the Participant.


(c)            Claims Procedure.  If a Participant or Beneficiary (“Claimant”)
has a complaint about the Plan’s operation or about Plan benefits, the Claimant
has the right to have the complaint reviewed by the Committee. All complaints
and claims for benefits must be submitted in writing. All such complaints must
be submitted within the “applicable limitations period.” The applicable
limitations period is two years, beginning on (i) the date on which the payment
was made or denied, or (ii) for all other claims, the date on which the action
complained or grieved of occurred.


If a Claimant has applied for a benefit under the Plan and that claim as been
denied, in whole or in part, the Claimant has the right to a review of the
denial.


Within 60 days after a claim is received, the Claimant will be notified in
writing by the Committee of its decision. If special circumstances require an
extension of up to 60 additional days of time for processing, the Committee will
provide written notice of the extension prior to the expiration of the initial
60-day period. If the claim is denied or partially denied, the written notice
will outline:


●
The specific reasons for the denial,

●
The provisions of the Plan on which the denial is based,

●
The procedures for having the request reviewed, and

●
Additional information needed to process the request and an explanation of why
this information is necessary.



The Claimant may ask for a review of the denied request within 60 days after
receipt of the notice of denial. If an appeal is not filed within this 60-day
period, an appeal cannot be filed at a later date, nor shall any other remedy be
available.


To appeal a denial a Claimant must request a review by the Committee, or an
appeals committee appointed by the Committee. Any such request must be in
writing and include:


●
The reasons that support the claim,

●
The reasons the claim should not have been denied,

●
All written evidence that supports the claim, and

●
Any other appropriate issues or comments.



The appeal must include all documentary evidence necessary to support the claim
and must state the reasons that the Claimant is eligible for the benefit
claimed. The appeals committee will make its decision based on the record and
the arguments that are presented, including any evidence presented in the
initial claim.
 
 
 
8

--------------------------------------------------------------------------------

 

 
A Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records and other information relevant to
a claim. If this information is requested in order to perfect an appeal, or to
file a claim, and there is a delay in providing it, the applicable time limits
will be extended by the period of the delay. A Claimant may also request in
writing that copies of the Plan document be made available for examination.


The Committee normally will reach a decision no later than 60 days after it
receives a request for review. If needed, the Committee will send a written
notice of an extension of this period of up to 60 additional days. The
Committee’s decision will be in writing and will include specific reasons for
the decision and references to the Plan provisions that apply.


Legal action may not be brought against the Committee or the Company without
first pursuing this claims procedure. Any legal action to recover a benefit
under this Plan must be filed within one year of the Committee’s decision on
appeal. Failure to file suit within this time period will extinguish any right
to benefits under the Plan.


(d)            Recovery of Payroll Taxes and Other Amounts. In the event that
the Company pays the employee portion of any FICA or payroll tax, or any other
amount with respect to benefits under this Plan, that should have been paid by
the Participant or should have been reimbursed to the Company by the
Participant, the following rules shall apply. The Company shall make a diligent
effort to collect such amount from the Participant, consistent with the amount
involved and the likelihood of success (specifically, the Company shall not be
required to expend an amount in such collection effort that is disproportionate
to the amount anticipated to be collected). If the Company is not successful in
such collection effort, the Company shall collect (or “offset”) such amount out
of the next future benefit to be paid to the Participant. Any such offset shall
not affect the amount reported to the IRS or any other taxing authority as a
taxable benefit paid to the Participant. By way of clarification of the
preceding sentence, the amount reported as a taxable distribution to the
Participant on any date shall be the amount that would have been distributed to
the Participant on such date had there been no offset.




Section 7.  Loss of Benefits.  Notwithstanding any other section of this Plan,
if a Participant is discharged by the Company because of (i) conduct that the
Participant knew or should have known was detrimental to legitimate interests of
the Company, (ii) dishonesty, (iii) fraud, (iv) misappropriation of funds or
confidential, secret or proprietary information belonging to the Company, or (v)
commission of a crime, such Partici­pant’s rights to any benefits under this
Plan shall be forfeited; except that such Participant shall be entitled to
receive the aggregate amount of his Employee Contributions, without any
Investment Credits (unless such Investment Credits, in the aggregate, are
negative).




Section 8.  Nonassignability.  No Participant or Beneficiary shall have the
right to assign, pledge or otherwise dispose of any benefits payable to him
hereunder nor shall any benefit hereunder be subject to garnishment, attachment,
transfer by operation of law, or any legal process, other than a qualified
domestic relations order (as defined in Section 414(p) of the Code).
 
 
 
9

--------------------------------------------------------------------------------

 
 


Section 9.  Limitation of Liability.  The Company’s sole obligation under this
Plan is to pay the benefits provided for herein and neither the Participant nor
any other person shall have any legal or equitable right against the Company,
the Committee or any officer or employee of the Company other than the right
against the Company to receive such payments from the Company as provided
herein.




Section 10.  Use of Masculine and Feminine; Singular and Plural.  Wherever used
in this Plan, the masculine gender will include the feminine gender and the
singular will include the plural, unless the context indicates otherwise.




IN WITNESS WHEREOF, the Company has caused this amendment and restatement of the
Plan to be adopted on this   28th   day of  May , 2015.
 
 
 
Cable One, Inc.
 
 
 
 
 
 
 
By:
 /s/ Eric Lardy
 
 
 
 
 
 
Title:
VP of Strategy & Finance
 
 
 
 
 


 
 
 

 
10

--------------------------------------------------------------------------------